At the trial on the issue of divorce only, the parties, who were represented by counsel, withdrew from dispute all ancillary issues other than equitable distribution, and the trial court, upon the stipulation of the parties, in effect, severed the claim for equitable distribution and referred it to a Referee to hear and determine. After a trial on the issue of equitable distribution, the Referee issued a determination, and a judgment distributing the parties’ assets was entered on the determination. In a separate judgment of divorce, which is the subject of this appeal, the Supreme Court awarded the parties a divorce, and declared, inter alia, that all ancillary issues had been resolved, and that the issue of equitable distribution had been resolved by the Special Referee.
Contrary to the defendant’s contention, the record reflects the fact that she withdrew from dispute all ancillary issues other than equitable distribution when she withdrew all of her counterclaims for, among other things, maintenance and an award of an attorney’s fee.
The defendant’s remaining contentions are without merit. Angiolillo, J.E, Lott, Austin and Cohen, JJ., concur.